PER CURIAM.
We reverse the summary denial of Appellant’s motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 and remand for the trial court to attach additional portions of the record that conclusively refute the claim or, if that is not possible, for an evidentia-ry hearing. The state argues that Appel*1009lant waived her right to a pre-sentence investigation by entering into a negotiated plea for a specific sentence. However, no portion of the trial court’s order denying relief demonstrates such a waiver or that it was, in fact, a negotiated sentence.
STONE, POLEN and GROSS, JJ., concur.